DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 26 January 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 25, 27, and 29 are objected to because of the following informalities:
At least Claims 25, 27, and 29 contain phrases such as “thesecond”, “threadedportion”, “screwassembly”, “firstcomponent”,  and “contactare”. These phrases should be corrected to include a space between the two adjacent words.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US RE45,509 E) in view of Slocum (US 5,678,944 A).
Regarding claim 1, Foley discloses a coupling (see Fig. 2E) for attaching a first object (60) and a second object (40), the coupling comprising: 
a first coupling component (A) associated with the first object (see annotated Figure 2E below), the first coupling component having a screw (43) and a pin (150) extending longitudinally along a second axis that is transverse to the first axis (see annotated Figure 2E below); and 
a second coupling component (44) associated with the second object, the second coupling component having a prismatic surface (see Fig. 2E), a first opening (C, see annotated Figure 2E below) configured to receive the screw, and a second opening (48) configured to receive the pin; 
wherein the first coupling component and the second coupling component are adapted to mate with one another such that relative motion between the first coupling component and the second coupling component is restricted in all six degrees of freedom (see Column 7 lines 10-20), but does not expressly disclose as claimed wherein the first coupling component has a cylindrical surface extending longitudinally along a first axis.
NOTE: Column 7 lines 10-20 discloses that the two components mate in a rigid fashion, meaning that all movement is restricted, however it is also known that the screw will prevent all movement except for rotation about the screws longitudinal axis, and the pin will then prevent rotation about the screws longitudinal axis, and therefore all movement is restricted.
However, Slocum teaches a second prismatic mating surface (85a-b, see Fig. 4), and a  first mating surface that can take on various shapes including both triangular and rounded cross sections (Fig. 3a-3c), such that they can be mated with one another to provide a repeatably accurate connection between two components (see Abstract of Slocum). 
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coupling component of Foley, with Slocum such that it comprises a rounded, i.e. cylindrical, surface extending along a first axis of the first coupling component rather than the prismatic surface taught by Foley, in order to provide a first coupling component mating surface that requires less accuracy to be produced than the triangular surface of Foley, and further is aesthetically pleasing.

    PNG
    media_image1.png
    572
    721
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2E.

    PNG
    media_image2.png
    608
    580
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2E.
Regarding claim 8, the combination of Foley and Slocum teaches wherein the first coupling component (A of Foley, see annotated Figure 2E above) and the second coupling component (44) are adapted to mate with one another such that a first line of contact and a second line of contact extend between the first coupling component and the second coupling component (see Note below).
NOTE: It is understood that the rounded, i.e. cylindrical, surface taught by Slocum will create a first line of contact and a second line of contact with the second object. See by example in annotated Figure 4 below, the lines of contact would extend into and out of the page.

    PNG
    media_image3.png
    940
    722
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 4.
Regarding claim 9, the combination of Foley and Slocum teaches wherein the first line of contact and the second line of contact (see annotated Figure 4 above) extend between the cylindrical surface (taught by Slocum) of the first coupling component (A of Foley, see annotated Figure 2E above) and the prismatic surface of the second coupling component (44 of Foley).
Regarding claim 10, the combination of Foley and Slocum teaches wherein the first line of contact and the second line of contact (see annotated Figure 4 above) extend along substantially an entire length of the cylindrical surface (see Note below).
NOTE: Foley teaches a two prismatic surfaces in contact with one another substantially along their entire length, see Fig. 2E of Foley. Slocum teaches a rounded, i.e. cylindrical, surface in replacement of the prismatic surface on the first coupling component, and therefore there is contact extending along substantially the entire length of the cylindrical surface.
Regarding claim 11, the combination of Foley and Slocum teaches wherein the first line of contact and the second line of contact (see annotated Figure 4 above) are located on opposite sides of a midline of the cylindrical surface (see annotated Figure 4 above).
Regarding claim 12, the combination of Foley and Slocum teaches wherein the prismatic surface (mating surface of the second component 44 of Foley) includes a first end and a second end with a first sidewall and a second sidewall extending therebetween, the first sidewall and the second sidewall extending at an angle relative to a backstop of the prismatic surface (see annotated Figures 2E below).

    PNG
    media_image4.png
    441
    887
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2E.

    PNG
    media_image5.png
    495
    827
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2E.
Regarding claim 13, the combination of Foley and Slocum teaches wherein the first line of contact (see annotated Figure 4 above) extends along the first sidewall of the prismatic surface (see annotated Figure 2E above) and the second line of contact (see annotated Figure 4 above) extends along the second sidewall (see annotated Figure 2E above) of the prismatic surface (see NOTE below).
NOTE: See Fig. 4 of Slocum for example of fitment between a rounded, i.e. cylindrical, surface and a prismatic surface.
Regarding claim 14, the combination of Foley and Slocum teaches wherein the first object (60 of Foley) is a surgical instrument and the second object (40 of Foley) is a navigation array (see Abstract of Foley).
Regarding claim 15, the combination of Foley and Slocum teaches wherein the screw (43 of Foley) includes a post (43 of Foley) having a proximal end (the head of screw 43 of Foley), a distal end (see NOTE below), and a threaded portion located proximal to the distal end of the screw (see Fig. 2E of Foley).
NOTE: The distal end is the tip of the threaded portion of the screw 43, distal from the head of the screw of Foley.
Regarding claim 16, the combination of Foley and Slocum teaches wherein the first coupling component (A of Foley, see annotated Figure 2E above) includes a back surface (B of Foley, see annotated Figure 2E above) opposite the cylindrical surface (taught by Slocum), wherein the back surface of the first coupling component is a flat planar surface (see Fig. 2E of Foley).
Regarding claim 17, the combination of Foley and Slocum teaches wherein the first coupling component (A of Foley, see annotated Figure 2E above) includes a through-hole configured to receive the screw (43 of Foley, and see Fig. 2E of Foley) such that the screw extends through the first coupling component perpendicular to the back surface the first coupling component (see Fig. 2D-2E of Foley, and see Column 7 lines 10-20 of Foley).
Regarding claim 18, Foley discloses a method of coupling a first object (60) and a second object (40), the method comprising: 
aligning a first coupling component (A, see annotated Figure 2E above) associated with the first object and a second coupling component (44) associated with the second object (see Fig. 2D), the first coupling component having a screw (43) and a pin (150) extending longitudinally along a second axis that is transverse to the first axis (see annotated Figure 2E above), and the second coupling component having a prismatic surface (see Fig. 2E-2E), a first opening (C, see annotated Figure 2E above), and a second opening (48);
the screw is received within the first opening, and the pin is received within the second opening (see Figs. 2D-2E); and 
securing the first component and the second component such that relative movement between the first component and the second component is restricted in six degrees of freedom (see Column 7 lines 10-20), 
but does not expressly disclose as claimed wherein the first coupling component has a cylindrical surface extending longitudinally along a first axis, and advancing the first coupling component with respect to the second component such that the cylindrical surface is seated against the prismatic surface.
NOTE: Column 7 lines 10-20 discloses that the two components mate in a rigid fashion, meaning that all movement is restricted, however it is also known that the screw will prevent all movement except for rotation about the screws longitudinal axis, and the pin will then prevent rotation about the screws longitudinal axis, and therefore all movement is restricted.
However, Slocum teaches a second prismatic mating surface (85a-b, see Fig. 4), and a first mating surface that can take on various shapes including both triangular and rounded cross sections (see Figs. 3a-3c), such that they can be mated with one another to provide a repeatably accurate connection between two components (see Abstract of Slocum). 
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coupling component of Foley, with Slocum such that it comprises a rounded, i.e. cylindrical, surface extending along a first axis of the first coupling component rather than the prismatic surface taught by Foley, in order to provide a first coupling component mating surface that requires less accuracy to be produced than the triangular surface of Foley, and further is aesthetically pleasing.
The combination of Foley and Slocum therefore teaches advancing the first coupling component (A of Foley, see annotated Figure 2E above) with respect to the second component (44 of Foley) such that the cylindrical surface (taught by Slocum) is seated against the prismatic surface (see Fig. 4 of Slocum for example).
Regarding claim 19, the combination of Foley and Slocum teaches further comprising limiting relative movement between the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) by contact between the pin (150 of Foley) and an inner surface of the second opening (48 of Foley, also see Column 7 lines 10-20 of Foley).
NOTE: See in Column 7 lines 10-20 that the pin is inserted into the second opening 48 and will prevent rotation of the first component about the longitudinal axis of the screw by contacting the inner surface of the second opening.
Regarding claim 20, the combination of Foley and Slocum teaches wherein securing the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) further comprises driving the screw (43 of Foley) within the first opening (see annotated Figure 2E above, also see Column 7 lines 10-20 of Foley).
Regarding claim 21, the combination of Foley and Slocum teaches wherein driving the screw (43 of Foley) prevents relative movement between the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) in at least five degrees of freedom (see Column 7 lines 10-20 of Foley).
NOTE: It is known that a screw fixed within the second component will prevent movement in all directions except rotation about the longitudinal axis of the screw, therefore relative movement is prevented in at least five degrees of freedom.
Regarding claim 22, the combination of Foley and Slocum teaches wherein the pin (150 of Foley) restricts relative movement between the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) after driving the screw to mate the first component and the second component (see Column 7 lines 10-20 of Foley).
Regarding claim 23, the combination of Foley and Slocum teaches wherein the pin (150 of Foley) contacts an inner surface of the second opening (48 of Foley) and restricts relative movement between the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley, see Column 7 lines 10-20 of Foley).
Regarding claim 24, the combination of Foley and Slocum teaches wherein the restricted relative movement between the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) is along a longitudinal axis of the cylindrical surface (see NOTE below).
NOTE: Slocum teaches the rounded, i.e. cylindrical, surface onto the first component of Foley, and therefore shows by example the contact between the cylindrical surface and the prismatic surface of the second component, see annotated Figure 4 above of Slocum. Further, the restricted movement is at least along the longitudinal axis of the cylindrical surface.
Regarding claim 27, the combination of Foley and Slocum teaches wherein driving the screw (43 of Foley) includes rotating a handle of a screw (head of screw 43 of Foley) assembly in a first direction until a planar surface of the handle abuts a back surface of the first component (see NOTE below).
NOTE: The first component is A of Foley in annotated Figure 2E above, further see Column 7 lines 10-20 of Foley, and see Fig. 2D of Foley.
Regarding claim 28, the combination of Foley and Slocum teaches wherein the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) contact one another along a first line of contact and a second line of contact (see annotated Figure 4 of Slocum above) extending between the cylindrical surface (taught by Slocum) of the first component and the prismatic surface of the second component (see NOTE below).
NOTE: It is understood that the rounded, i.e. cylindrical, surface taught by Slocum will create a first line of contact and a second line of contact with the second object. See by example in annotated Figure 4 above, the lines of contact would extend into and out of the page.
Regarding claim 29, the combination of Foley and Slocum teaches wherein the first line of contact and the second line of contact (see annotated Figure 4 of Slocum above) are located on opposite sides of a midline of the cylindrical surface (see annotated Figure 4 of Slocum above).
Regarding claim 30, Foley discloses a coupling (see Fig. 2E) for attaching a first object (60) and a second object (40), the coupling comprising: 
a first coupling component (A) associated with the first object (see Fig. 2D), the first coupling component6Appl. No. 16/696,126Dkt. No. 88041-343839 1 MED6047USNP1 having a screw (43), and a pin (150) extending therefrom; and 
a second coupling component (44) associated with the second object (see Fig. 2D), the second coupling component having a prismatic surface (see Fig. 2E), a first opening configured to receive the screw (C, see annotated Figure 2E above), and a second opening (48) configured to receive the pin (150); 
wherein the first coupling component and the second coupling component are adapted to mate with one another (see Fig. 2D) and relative motion between the first coupling component and the second coupling component is restricted in all six degrees of freedom (see Column 7 lines 10-20),
but does not expressly disclose as claimed wherein the first coupling component6Appl. No. 16/696,126Dkt. No. 88041-343839 1 MED6047USNP1 has an outer cylindrical surface, and wherein the first coupling component and the second coupling component are adapted to mate with one another such that the outer cylindrical surface of the first coupling component contacts the prismatic surface of the second coupling component.
NOTE: Column 7 lines 10-20 discloses that the two components mate in a rigid fashion, meaning that all movement is restricted, however it is also known that the screw will prevent all movement except for rotation about the screws longitudinal axis, and the pin will then prevent rotation about the screws longitudinal axis, and therefore all movement is restricted.
However, Slocum teaches a second prismatic mating surface (85a-b, see Fig. 4), and a first mating surface that can take on various shapes including both triangular and rounded cross sections (see Figs. 3a-3c), such that they can be mated with one another to provide a repeatably accurate connection between two components (see Abstract of Slocum). 
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first coupling component of Foley, with Slocum such that it comprises a rounded, i.e. cylindrical, surface extending along a first axis of the first coupling component rather than the prismatic surface taught by Foley, in order to provide a first coupling component mating surface that requires less accuracy to be produced than the triangular surface of Foley, and further is aesthetically pleasing.
The combination of Foley and Slocum therefore teaches that the outer cylindrical surface of the first coupling component contacts the prismatic surface of the second coupling component (see Fig. 4 of Slocum for example).
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US RE45,509 E) in view of Slocum (US 5,678,944 A), as applied to claim 1, and further in view of Linnenbueger (US 6,776,551 B2).
Regarding claim 2, the combination of Foley and Slocum teaches wherein the pin (150 of Slocum) includes a proximal end, and a distal end (see annotated Figure 2E below of Foley), but does not expressly teach as claimed wherein there is a reduced diameter portion located proximal to the distal end of the pin.
However, Linnenbueger teaches a fixing pin (20) being inserted within an opening of a second object (1) to couple the two objects together, wherein the fixing pin has a spherical head portion located at the distal end of the pin (see Fig. 4 of Linnenbueger) and a reduced diameter portion (see Fig. 4 of Linnenbueger) both inserted within the opening of the second object (see Fig. 4 of Linnenbueger), in order to reduce the amount of friction between the attachment pin (20) and the inner walls of the opening that accept the pin by providing the least amount of interaction between the pin and inner wall of the opening as possible.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foley and Slocum, with Linnenbueger, such that it comprises a distal end of the pin (150) of Foley having a spherical shape and a reduced diameter portion proximal the distal end of the pin, in order to provide the least amount of friction possible between the pin and opening that receives the pin, while maintaining maximum support.

    PNG
    media_image6.png
    614
    683
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2E.

    PNG
    media_image7.png
    469
    1018
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 4.
Regarding claim 3, the combination of Foley, Slocum, and Linnenbueger teaches wherein the distal end of the pin (150 of Foley, see annotated Figure 2E above of Foley) is a sphere shape (taught by Linnenbueger, see Fig. 4 of Linnenbueger).
Regarding claim 4, the combination of Foley, Slocum, and Linnenbueger teaches wherein the first coupling component (A of Foley, see annotated Figure 2E above) and the second coupling component (44 of Foley) are configured such that, when the first coupling component and the second coupling component are mated (see Fig. 2D of Foley), at least a portion of the reduced diameter portion of the pin (150 of Foley) is disposed within the second opening (48 of Foley) of the second coupling component (see NOTE below).
NOTE: It is understood that both the sphere shape and the reduced diameter portion of the pin of Linnenbueger is disposed within the second opening, seen in Fig. 4 of Linnenbueger. Therefore, the sphere shape and reduced diameter portion taught by Linnenbueger is located on the end of the pin (150) of Foley, and further that both are disposed in the second opening of Foley.
Regarding claim 5, the combination of Foley, Slocum, and Linnenbueger teaches wherein the pin (150 of Foley) is configured to limit relative movement between the first coupling component (A of Foley, see annotated Figure 2E above) and the second coupling component (44 of Foley) along a longitudinal axis of the cylindrical surface (see Column 7 lines 10-20 of Foley).
Regarding claim 6, the combination of Foley, Slocum, and Linnenbueger teaches wherein the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) are configured such that a clearance exists between the pin (150 of Foley) and an inner surface of the second opening (48 of Foley) when the pin of the first component is received within the second opening of the second component (see NOTE below).
NOTE: Linnenbueger teaches a clearance between the reduced diameter portion of the pin and the inner surface of the second opening (see Fig. 4 of Linnenbueger).
Regarding claim 7, the combination of Foley, Slocum, and Linnenbueger teaches wherein the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) are configured such that the distal end of the pin (150 of Foley) can contact the inner surface of the second opening to restrict movement of the second coupling component relative to the first coupling component (see NOTE below).
NOTE: Linnenbueger teaches the sphere shaped distal end of the pin that contacts the inner surface of the second opening to restrict movement (see Fig. 4 of Linnenbueger).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US RE45,509 E) in view of Slocum (US 5,678,944 A), as applied to claim 20, and further in view of Slatter (US 2004/0238714 A1).
Regarding claim 25, the combination of Foley and Slocum teaches wherein driving the screw (43 of Foley) to mate the first component (A of Foley, see annotated Figure 2E above) and the second component (44 of Foley) further comprises rotating the screw in a first direction (see Column 7 lines 10-20 of Foley) such that a threaded portion of the screw fully engages the second component (a full engagement occurs and a rigid connection is formed), but does not expressly teach as claimed wherein the screw fully engages with a threaded inner surface of the first opening. Although Foley shows what seem to be threads within the first hole (see annotated Figure 2E above), it is not expressly disclosed.
However, Slatter teaches connecting a first coupling component (14) and a second coupling component (12) with a screw (24) extending from the first coupling component, and entering a first opening (20) on the second coupling component that is threaded in order to securely align and connect the two coupling components (see paragraph [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foley and Slocum, with Slatter, such that the first opening comprises a threaded inner surface for the screw to engage, in order to securely align and connect the two coupling components (see paragraph [0017]).
Regarding claim 26, the combination of Foley, Slocum, and Slatter teaches wherein an unthreaded distal end of the screw (the head of screw 43 of Foley) extends beyond a back surface of the second component (44 of Foley) when the screw fully engages with the threaded inner surface of the first opening (see annotated Figure 2E below).

    PNG
    media_image8.png
    692
    780
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 2E.
Response to Amendment
The amendment Filed 26 January 2022 has been entered. Claims 1, 3, and 17-18 have been amended. Claim 30 is new. Applicant’s amendments overcome the previously set forth specification objections, claim objections, and claim rejections set forth in the Non-Final Office Action dated 16 November 2021. Claims 1-30 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 26 January 2022, with respect to the following rejection(s) have been fully considered and are persuasive.  
Claim(s) 1, 8-24, and 27-29 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US RE45509 E (Foley).
Claims 2-7 rejected under 35 U.S.C. 103 as being unpatentable over US RE45509 E (Foley) in view of US 8619504 B2 (Wyssbrod).
Claims 25 and 26 rejected under 35 U.S.C. 103 as being unpatentable over US RE45509 E (Foley) in view of US 20040238714 A1 (Slatter).
Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new ground(s) of rejection are made.
Claims 1, 8-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US RE45,509 E) in view of Slocum (US 5,678,944 A).
Claims 2-7 rejected under 35 U.S.C. 103 as being unpatentable over Foley (US RE45,509 E) in view of Slocum (US 5,678,944 A), as applied to claim 1, and further in view of Linnenbueger (US 6,776,551 B2).
Claims 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Foley (US RE45,509 E) in view of Slocum (US 5,678,944 A), as applied to claim 20, and further in view of Slatter (US 2004/0238714 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678